J-S05040-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN RE: ADOPTION OF: K.T., A            :   IN THE SUPERIOR COURT OF
 MINOR                                  :         PENNSYLVANIA
                                        :
                                        :
                                        :
                                        :
                                        :
                                        :
 APPEAL OF: K.T., MOTHER                :   No. 1531 MDA 2019

              Appeal from the Decree Entered August 26, 2019
            in the Court of Common Pleas of Cumberland County
              Orphans' Court at No(s): 127 ADOPTIONS 2018,
                          CP-21-DP-0000118-2017

 IN THE INTEREST OF: K.T., A MINOR :        IN THE SUPERIOR COURT OF
                                   :              PENNSYLVANIA
                                   :
                                   :
                                   :
                                   :
                                   :
 APPEAL OF: K.T., MOTHER           :             No. 1533 MDA 2019

               Appeal from the Order Entered August 29, 2019
            in the Court of Common Pleas of Cumberland County
            Juvenile Division at No(s): CP-21-DP-0000118-2017


BEFORE: SHOGAN, J., KUNSELMAN, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED APRIL 01, 2020

     K.T. (“Mother”) appeals from the Decree and Order granting the

Petitions filed by Cumberland County Office of Children and Youth Services

(“CYS”), involuntarily terminating Mother’s parental rights to her minor male

child, K.T. (“Child”), born in July 2016, pursuant to the Adoption Act, 23

Pa.C.S.A. § 2511(a)(1), (2), (8), and (b), and changing Child’s permanency
J-S05040-20



goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S.A. § 6351.1       We

affirm.

       In its Opinion, the trial court set forth the factual background and

procedural history of this appeal, which we adopt herein.     See Trial Court

Opinion, 11/14/19, at 1-5.

       On October 2, 2018, CYS filed the Petition to change Child’s permanency

goal to adoption, and, on July 23, 2019, CYS filed the Petition to terminate

the parental rights of Mother to Child.2 The trial court held an evidentiary

hearing on the Petitions on August 23, 2019, at which Mother, Mother’s

counsel, Father’s counsel, Child’s legal counsel, and the GAL were present.

On August 26, 2019, and August 29, 2019, the trial court entered the

termination Decree and goal change Order, respectively. On September 23,

2019, Mother timely filed Notices of Appeal, along with Concise Statements of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b),

which this Court consolidated, sua sponte, on November 26, 2019.

       In her brief, Mother raises five issues:


____________________________________________


1  On August 23, 2019, the trial court also entered a Decree voluntarily
terminating the parental rights of Child’s father, C.S. (“Father”), pursuant to
the Adoption Act, 23 Pa.C.S.A. § 2504. Father was incarcerated at the time
of the hearing and did not attend the hearing, although he was provided notice
of the hearing. Father has not filed a brief in the instant appeal, nor has he
filed any appeal from the termination and/or goal change Orders.

2 The trial court appointed Attorney Marylou Matas to represent Child as
guardian ad litem (“GAL”) and Attorney Fawn Kehler as legal counsel for Child.


                                           -2-
J-S05040-20


      1. Did the [t]rial [c]ourt abuse its discretion and commit [an] error
      of law when it found, despite a lack of clear and convincing
      evidence, that sufficient grounds existed for a termination of
      Mother’s parental rights to [C]hild, thus contravening Section
      2511(a) of the Adoption Act, [23] Pa.C.S.A § 2511(a)[?]

      2. Did the [t]rial [c]ourt abuse its discretion and commit an error
      [of] law in terminating Mother’s parental rights[,] when Mother
      had met or was meeting all her permanency plan goals and the
      conditions which led to [C]hild’s removal or placement no longer
      existed or were substantially eliminated, thus contravening
      Section 2511(a) and (b) of the Adoption Act, [23] Pa.C.S.A.
      § 2511(a), (b).

      3. Did the [t]rial [c]ourt abuse its discretion and commit an error
      of law in determining the best interests of [Child] would be served
      by changing the goal to adoption and terminating parental rights
      when Mother was ready, willing and able to parent [Child] and
      provide for his needs thus contravening Section 6351(f) of the
      Juvenile Act, [23] Pa.C.S.A. § 6351(f) and Section 2511(b) of the
      Adoption Act, [23] Pa.C.S.A. § 2511(b)[?]

      4. Did the [t]rial [c]ourt abuse its discretion and commit an error
      of law when it found, despite a lack of clear and convincing
      evidence, that [C]hild’s permanent placement goal of reunification
      with Mother was neither appropriate nor feasible, and ordered a
      goal change to adoption, thus contravening Section 6351(f) of the
      Juvenile Act, [23] Pa.C.S.A. § 6351(f)[?]

      5. Did the [t]rial [c]ourt abuse its discretion and commit an error
      of law in changing the goal to adoption when the conditions which
      [led] to the removal or placement of [Child] no longer existed or
      were substantially eliminated, thus contravening Section 6351(f)
      of the Juvenile Act, [23] Pa.C.S.A. § 6351(f)[?]

Mother’s Brief at 4-5 (issues reordered).




                                      -3-
J-S05040-20


       In Mother’s first three issues,3 she argues that the trial court erred and

abused its discretion in granting CYS’s Petitions for involuntary termination

because CYS failed to prove that the requirements of 23 Pa.C.S.A.

§ 2511(a)(1), (2), (8), and (b) were satisfied. See Mother’s Brief at 11-21.

Mother contends that the trial court failed to properly assess her performance

towards her permanency plan goals, her willingness and ability to safely

parent Child, and her elimination of the conditions that led to the removal and

placement of Child. Id. at 15-21. Under Section 2511(b), Mother asserts that

the trial court failed to properly assess the best interests of Child and the bond

between her and Child, and the effect of severing that bond. Id.

             The standard of review in termination of parental rights
       cases requires appellate courts to accept the findings of fact and
       credibility determinations of the trial court if they are supported
       by the record. If the factual findings are supported, appellate
       courts review to determine if the trial court made an error of law
       or abused its discretion. A decision may be reversed for an abuse
       of   discretion    only   upon     demonstration      of    manifest
       unreasonableness, partiality, prejudice, bias, or ill-will. The trial
       court’s decision, however, should not be reversed merely because
       the record would support a different result. We have previously
       emphasized our deference to trial courts that often have first-hand
       observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations, quotation marks and

brackets omitted). “The trial court is free to believe all, part, or none of the

evidence presented and is likewise free to make all credibility determinations

and resolve conflicts in the evidence.” In re M.G. & J.G., 855 A.2d 68, 73-
____________________________________________


3Mother’s third claim raises Section 6351 of the Juvenile Act and Section 2511
of the Adoption Act. We will address Section 6351 of the Juvenile Act with our
discussion of Mother’s fourth and fifth claims.

                                           -4-
J-S05040-20



74 (Pa. Super. 2004) (citation omitted). “[I]f competent evidence supports

the trial court’s findings, we will affirm even if the record could also support

the opposite result.”   In re Adoption of T.B.B., 835 A.2d 387, 394 (Pa.

Super. 2003) (citation omitted).

      The termination of parental rights is governed by 23 Pa.C.S.A. § 2511,

and requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent’s conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). We

have defined clear and convincing evidence as that which is so “clear, direct,

weighty and convincing as to enable the trier of fact to come to a clear

conviction, without hesitance, of the truth of the precise facts in issue.” In re

C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc).           This Court may

affirm the trial court’s decision regarding the termination of parental rights

with regard to any one subsection of Section 2511(a), along with consideration

of Section 2511(b). See In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004)

(en banc).




                                      -5-
J-S05040-20


        In its Opinion, the trial court set forth the relevant law and cogently

addressed Mother’s first three claims. See Trial Court Opinion, 11/14/19, at

5-10.    Our review of the record reflects that the trial court’s decision to

terminate the parental rights of Mother under Section 2511(a)(8) and (b) is

supported by competent, clear and convincing evidence. See In re T.S.M.,

supra.     We therefore adopt the sound reasoning of the trial court for the

purpose of this appeal, and affirm on this basis with regard to Mother’s first

three claims. See Trial Court Opinion, 11/14/19, at 5-10.

        In Mother’s fourth and fifth claims, she contends that the trial court

erred and abused its discretion in changing Child’s permanency goal to

adoption, because the original reasons for Child’s placement have either been

eliminated or are being addressed.      See Mother’s Brief at 10-15.     Mother

states that, for more than six months leading up to the termination of parental

rights/goal change hearing, she alleviated the conditions that led to the

dependency adjudication and removal of Child from her care and custody by

maintaining her own residence; working consistently at various jobs to pay

her bills; eliminating domestic violence from her life; seeking out and receiving

drug and alcohol and mental health treatment; participating in parenting

services; maintaining regular and consistent contact and visitation with Child;

and seeking out and obtaining a Pennsylvania medical marijuana card. Id. at

10. Mother asserts that the trial court commended her for her progress, and

acknowledged that she loves Child, as the witnesses stated. Id. at 10-11.


                                      -6-
J-S05040-20


Mother complains that the trial court, nevertheless, did not accept Mother’s

request to continue working toward reunification, and ordered the goal

change. Id. at 11. Mother urges that the trial court’s decision to change

Child’s goal to adoption was contrary to one of the primary purposes of the

Juvenile Act, to preserve the unity of the family whenever possible. Id. at

11-13 (citing 42 Pa.C.S.A. § 6302).

      The standard of review in dependency cases requires an appellate
      court to accept findings of fact and credibility determinations of
      the trial court if they are supported by the record, but does not
      require the appellate court to accept the lower court’s inferences
      or conclusions of law. We review for abuse of discretion[.]

In Interest of: L.Z., A Minor Child, 111 A.3d 1164, 1174 (Pa. 2015)

(citation and quotation marks omitted).

      Regarding the disposition of a dependent child, Section 6351(e), (f),

(f.1), and (g) of the Juvenile Act provides the trial court with the criteria for

its permanency plan for the subject child. Pursuant to those subsections of

the Juvenile Act, the trial court is to determine the disposition that is best

suited to the safety, protection and physical, mental and moral welfare of the

child. See 23 Pa.C.S.A. § 6351(e), (f), (f.1), (g).

      When considering a petition for goal change for a dependent child, the

trial court considers

      the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current



                                      -7-
J-S05040-20


     placement goal for the child; and, a likely date by which the goal
     for the child might be achieved.

In re A.K., 936 A.2d 528, 533 (Pa. Super. 2007) (citing 42 Pa.C.S.A.

§ 6351(f)).

     Additionally, Section 6351(f.1), in relevant part, requires the trial court

to make a determination regarding the child’s placement goal:

        (f.1) Additional determination.—Based upon the
        determinations made under subsection (f) and all relevant
        evidence presented at the hearing, the court shall determine
        one of the following:

                                      ***

              (2) If and when the child will be placed for adoption, and
              the county agency will file for termination of parental
              rights in cases where return to the child’s parent,
              guardian or custodian is not best suited to the safety,
              protection and physical, mental and moral welfare of the
              child.

42 Pa.C.S.A. § 6351(f.1)(2).

     On the issue of a placement goal change, this Court has stated that,

     [w]hen a child is adjudicated dependent, the child’s proper
     placement turns on what is in the child’s best interest, not on what
     the parent wants or which goals the parent has achieved. See In
     re Sweeney, … 574 A.2d 690, 691 ([Pa. Super.] 1990) (noting
     that “[o]nce a child is adjudicated dependent … the issues of
     custody and continuation of foster care are determined by the
     child’s best interests.”). Moreover, although preserving the unity
     of the family is a purpose of [the Juvenile Act], another purpose
     is to “provide for the care, protection, safety, and wholesome
     mental and physical development of children coming within the
     provisions of this chapter.”      42 Pa.C.S.[A.] § 6301(b)(1.1).
     Indeed, “[t]he relationship of parent and child is a status and not
     a property right, and one in which the state has an interest to
     protect the best interest of the child.” In re E.F.V., … 461 A.2d
1263, 1267 ([Pa. Super.] 1983) (citation omitted).

                                       -8-
J-S05040-20



In re K.C., 903 A.2d 12, 14-15 (Pa. Super. 2006).

      While the trial court did not provide a separate explanation for changing

the goal to adoption, we find no abuse of discretion or error of law on the part

of the trial court in changing Child’s permanency goal.       For the reasons

expressed in the trial court’s Opinion with regard to Section 2511(a)(8) and

(b), the trial court appropriately weighed and considered the matters set forth

in A.K., supra. See Trial Court Opinion, 11/14/19, at 7-10. Accordingly, we

conclude that the trial court did not abuse its discretion in changing Child’s

permanency goal to adoption. See In re K.C., supra.

      Decree and Order affirmed.

      Judge Shogan joins the memorandum.

      Judge Kunselman concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 04/01/2020




                                     -9-
                                                                                                               Circulated 03/18/2020 11 :09 AM




             L l t'. ,I\ ,•.·! !": 1:, ,:\ - ,-' 'i LI,
                                 .,. ..... , l   ! �
                                                          r:· c: (1u �
                                                    r: )) L;)
                                                       ·-,•   J •   j   .   I v, ,   J


RE: IN THE ADdependent because of those concerns on October 23, 2017. Mother's goals

included the need to obtain independent housing, attend parenting classes, address

her mental health needs, and obtain treatment for her drug issues. 3 The Child was

allowed to remain in the home pending Mother's cooperation in addressing her

goals.4

         On January 18, 2018, the Child was removed from Mother's care. The

reasons for her removal included Mother's continued and extensive marijuana use,

failure to attend recommended drug treatment, continued domestic violence in the

home, failure to cooperate with the Agency, and failure to cooperate with parent

training.5 She had begun receiving mental health services, but only shortly before

the child was removed.

          Over the next year, Mother's progress on her goals was almost non-existent.

She continued to use marijuana at high levels. While she began drug counseling,

she appeared at those sessions smelling ofmarijuana.6 She had been recommended

for inpatient treatment, which she began. However, she was unsuccessfully

discharged in May of2018.7 As of the Judicial Conference on November 1, 2018,

she still had not resumed drug treatment. 8 While she started group sessions shortly


3
Id.
4
  Id.
5
  See Recommendation Regarding Modification of Child's Placement, January 18, 2018, CYS Exhibit I.
6
    See Permanency Review Recommendation, March 18, 2018, CYS Exhibit 1.
7
    See Permanency Review Recommendation, August 20, 2018, CYS Exhibit 1.
8
    See Judicial Conference, November 1, 2018, CYS Exhibit 1.

                                                  2of 10
thereafter, she was discharged for showing up "perceptibly under the influence" of

marijuana.9 Finally, her participation in the parenting program was both sporadic

and limited as a result of her continued drug use.

      Mother's progress on receiving mental health treatment was not much better.

While she had begun therapy shortly prior to the Child's placement, she did not

appear to be vested in it.10 She stopped her mental health counseling about the time

she was unsuccessfully discharged from her inpatient drug treatment in May of

2018 .11 She did not resume until December 2018. 12

       Finally, Mother did not make any progress toward obtaining independent

housing during the year of 2018.13 Despite numerous attempts by the Agency to get

her involved with HUD, Mother always failed to follow through. 14

       Mother's progress on her goals over the first eight (8) months of 2019 was

better, but still not good enough. She did become involved in both mental health

and drug counseling on an outpatient basis. However, she had periods of time

when her attendance was inconsistent.15




9
   See Permanency Review Recommendation, March 18, 2018, CYS Exhibit 1, page 3.
10
    See Permanency Review Recommendation, March 18, 2018, CYS Exhibit 1.
11
    Judicial Conference, June 4, 2018.
12
    Transcript of Proceedings, Termination of Parental Rights, August 23, 2019, at 6:9-10.
13
    See Permanency Review Recommendation, January 17, 2019, CYS Exhibit 1.
14
    See Permanency Review Recommendations, March 18, 2018 and August 20, 2018, CYS Exhibit 1.
15
   Tr. at 14:6-10.

                                              3 of LO
          While Mother obtained independent housing in March of 2019, we were

unable to find that it is stable." She initially refused to give the name of the

landlord or to provide a copy of the lease.17 Once those were provided to the
                                                                                   18
Agency, she refused to sign a release to allow the Agency to contact the landlord.

More importantly, she has refused to verify her sources of income to confirm that

she will be able to maintain the home. 19 By her own admission, she has jumped

from job to job since the Child was placed. In the twenty (20) months between his

placement and the termination hearing, Mother had not held any job longer than

two (2) months.i"

           Despite being told on numerous occasions that her sobriety was a

precondition to reunification, Mother continued to use marijuana non-stop

throughout the Child's placement. As the master noted at the beginning of this

year, Mother's continued use of marijuana "directly impacts her daily functioning,

resulting in her inability to meet her own daily needs in the form of safe housing,

stable employment, and abstention from criminal activity".21 Other than the

acquisition of an apartment, nothing had changed since those comments were

made. Mother continued to abuse marijuana. She continued to move from job to


16
     See Permanency Review, May 15, 2019.
11 Id.
18
     Tr. at 37:2-3.
19
     Tr. at 23:7-24.
20
     Tr. at 47:1-4.
21
     See Permanency Review Recommendation, January 17, 2019, page 3, CYS Exhibit 1.

                                                 4 of 10
job; and she continued to run afoul of the law.22 She was arrested and charged with

receiving stolen property on August 15, 2019.23 On July 28, 2019, she was stopped

by the Pennsylvania State Police on suspicion of driving under the influence of

marijuana. She admitted to smoking. She failed the field sobriety tests. Charges

will be filed once blood results are received.24

           The Child is thriving in the home with his foster parents. He has been in that

home since March 8, 2018.25 His foster parents love him and want to adopt him.26

The Child is very bonded with them. He refers to them as "Mom" and "Dad".27

There would be no detrimental effect to him as a result of the termination of

Mother's parental rights.28 To the contrary, it would lessen his confusion over his

relationship with the foster parents.

                                           DISCUSSION

           It is well established that a party seeking termination of parental rights bears

the burden of demonstrating by "clear and convincing evidence" that the grounds

exist. Adoption ofAtencio, 650 A.2d 1064, 1066 (Pa. 1994). "The standard of clear

and convincing evidence means testimony is so clear, direct, weighty, and


22
     Tr. at 35:5-7.
23 Id.
24
   We note that Mother obtained a medical marijuana card in early July of 2019. However, she refused to
sign a release so that the caseworker could discuss the matter with the prescribing physician Tr. at 35:24-
36:22.
25
   Tr. at 32:25-33:3.
26
   Tr. at 50: 10-53: 11.
27
   Tr. at 47: 17-22.
28
   Tr. at 47:13-22.

                                                  SoflO
convincing as to enable the trier of fact to come to a clear conviction, without

hesitancy, of the truth of the precise facts in issue." Matter of Sylvester, 555 A.2d
1202, 1203-04 (Pa. 1989).

      The Agency filed the Petition on October 5, 2018. It sought involuntary

termination of Mother's parental rights under several provisions of Section 2511 (a)

of the Adoption Act. The particular provisions relied upon by the Agency provide

as follows:

      a) General rule- The rights of a parent in regard to a child may be
         terminated after a petition filed on any of the following grounds:

         1) The parent by conduct continuing for a period of at least six
         months immediately preceding the filing of the petition either
         has evidenced a settled purpose of relinquishing parental claim to
         a child or has refused or failed to perform parental duties.

         2) The repeated and continued incapacity, abuse, neglect or
         refusal of the parent has caused the child to be without essential
         parental care, control or subsistence necessary for his physical or
         mental well-being and the conditions and causes of the
         incapacity, abuse, neglect or refusal cannot or will not be
         remedied by the parent.


         8) The child has been removed from the care of the parent by the
         court or under a voluntary agreement with an agency, 12 months
         or more have elapsed from the date of removal or placement, the
         conditions which led to the removal or placement of the child
         continue to exist and termination of parental rights would best
         serve the needs and welfare of the child.




                                          6of IO
23 Pa.C.S. §§ 251 l(a)(l ),(2), and (8). While the Agency asserted several grounds

for termination, it only needed to demonstrate that grounds existed on any one of

the above subsections for the Petition to be granted. See In re: L.S.G., 767 A.2d
587 (Pa. Super. 2001).

      We were satisfied that the Agency met its burden under all three subsections

given the facts and history in this case. However, we will focus on subsection

(a)(8) for the purpose of brevity. In order to terminate parental rights pursuant to

23 Pa.C.S.A. § 251 l(a)(8), the following three elements must be met: 1) the child

has been removed from the care of the parent for at least twelve (12) months, 2) the

conditions which led to the removal or placement of the child continue to exist, and

3) termination of parental rights would best serve the needs and welfare of the

child. See In re Adoption ofR.J.S., 901 A.2d 502, 511 (Pa. Super. 2006). Notably,

termination under Section 25 l l(a)(8) does not require an evaluation of a parent's

willingness or ability to remedy the conditions that led to placement. Id.

      In the instant case, K.T. had been in placement continuously for twenty (20)

months at the time the hearing on the Petition for Involuntary Termination. During

those many months, we were never in a position to feel that it would be safe to

return him to Mother. While Mother had obtained independent housing in March

of 2019, we were not satisfied that it was stable. As we stated at the conclusion of

the hearing:

                                         7 oflO
             THE COURT: ... .I've got some serious concerns about her
             ability to maintain that home. I would hate to return [K.T.] and
             have to place him yet again and disrupt the steady home that he
             has had to this point in time.29

Our concerns were exacerbated by Mother's inability to maintain stable

employment as well as her refusal to cooperate in identifying the resources she was

using to maintain her home and other living expenses.

          While Mother had made significant strides in her ability to parent the

Child, she had not been able to complete the parenting program because of

her continued abuse of marijuana. We understand that medical marijuana is

legal in Pennsylvania. We are also aware that Mother obtained a medical

marijuana card. However, that is all we know. Her refusal to cooperate with

the Agency so that it could contact the prescribing physician left us without

any other information. Why was it prescribed? What are the interactions

with her psychiatric medications? How much should she use? How often

should she use it? Is she using medical marijuana or street drugs? What we

did know, is that she continued to use smoke marijuana, which is prohibited

under the medical marijuana starute." More importantly, she continued to

use (and abuse) marijuana throughout the Child's placement. While she

testified that she would not abuse marijuana when the Child was in her care,


29
     Tr. at 78:9-12.
30
     35 P.S. § 10231.304(b)(l).

                                           8 of 10
we did not find her testimony to be credible. The master aptly observed on

May 13, 2019,

          even if she is able to function as a parent for discrete periods of
          time, her failure to stop using when it has so directly impacted
          her ability to reunify with her child for 16 months is powerful
          evidence of how her substance abuse dominates her life and
          interferes with her long term ability to meet the needs of a small
          child.31

The same observation held true almost four (4) months later at the time of
         · 32
our h eanng.

       Next, we engaged in an analysis under the third element of§

2511 ( a )(8 ), as well as § 2511 (b ), to determine whether termination of

Mother's parental rights would be in K.T.'s best interest.33 We considered

the nature and status of the emotional bond between Mother and K.T. as part

of this analysis. We also paid close attention to the likely effect that

permanently severing any such bond would have on K.T.

       While we could not deny that K.T. is strongly bonded with Mother,

we were also satisfied that the bond was not nearly as strong as the one with

his foster parents. He is happy to see Mother, but he is also very happy to

return home to his foster parents. We were convinced that his strong bond


31
   See Permanency Review, May 15, 2019, page 4.
32
   It is also powerful evidence of grounds for termination under§ 251 l(a)(l) and (2).
33
    We find that § 251 l(b) and the third element of§ 251l(a)(8) are intertwined and reflect the same
required analysis. Naturally, the child's needs and welfare, as addressed in § 25 ll(a)(S), encompass the
developmental, physical and emotional needs and welfare articulated under § 2511 (b).

                                                 9 oflO
with his foster parents would make it unlikely that there would be any

detrimental effect to him as a result of terminating Mother's parental rights.

To the contrary, terminating her parental rights to allow K.T. to be adopted

by his foster parents is clearly in his best interest. He has lived with them for

almost half his life. He views them as his mom and dad. He loves them and

they love him. He will be able to achieve permanency in the safe and loving

home in which he has thrived since March of 2018.

        For the above reasons, we found that the Agency had established by clear

and convincing evidence grounds for the termination of parental rights under

Section 251 lofthe Adoption Act, and that such termination served the best interest

of the Child. Therefore, we terminated Mother's parental rights.

                                                             By the Court,



                                                             Edward E. Guido, P.J.

Distribution:
Lindsay Dare Baird, Esquire, Solicitor for CCC&YS
Marylou Matas, Esquire Guardian Ad Litem for Juvenile
Damian Destefano, Attorney for Juvenile -
Joseph Hitchings, Esquire, Attorney for Mother ·




                                                   10 oftO